DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species of a method
A) method of monitoring lung disease in a subject (claims 1-9),
B) method of detecting lung disease in a subject (claims 1-9).
Species of miRNAs
C) Please select one or more miRNAs from claims 1 and 9.
Species of carcinoma
D) squamous cell carcinoma (claim 2),
E) adenocarcinoma (claim 2).
Species of a sample
F) Please select one sample type from claims 3 and 9.
Species of miRNA reference standard
G) reference human subject or population having a NSCLC (claim 4),
H) a reference human subject or population having COPD (claim 4),
I) a reference human subject or population who are healthy and have never smoked (claim 4),
J) a reference human subject or population who are former smokers or current smokers with no disease (claim 4),
K)  a reference human subject or population having benign lung nodules (claim 4),
 L) a reference human subject or population following surgical removal of a NSCLC tumor (claim 4),
M) a reference human subject or population prior to surgical removal of a NSCLC tumor (claim 4),
N) the same subject who provided a temporally earlier biological sample (claim 4 and 9).
Species of a numerical value of miRNA standard
O) a mean (claim 5), 
P) an average (claim 5), 
Q) a numerical mean or range of numerical means (claim 5), 
R) a numerical pattern (claim 5), 
S) a graphical pattern (claim 5),
T) a miRNA expression profile derived from a reference subject or reference population (claim 5).
Species of additional miRNAs (is specie V is elected)
U) Please select one or more from claim 6.
Species of further method steps
V) further comprising detecting one or more miRNA selected from the group consisting of miR-148a, miR-142-5p, miR-221, miR-let-7d, miR-let-7a, and miR-328 (claim 6),
W) further comprising treating the NSCLC (claim 7),
X) the detecting step further comprises contacting the biological sample from the subject with a diagnostic reagent that measures the miRNA expression level in the sample (claim 8).
The species are independent or distinct because the claims to the different species recite
the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the sets of species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        July 12, 2022